UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1818


CAROLYN E. REED-SMITH,

                Plaintiff - Appellant,

          v.

SPARTANBURG COUNTY SCHOOL DISTRICT SEVEN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:11-cv-00970-JMC)


Submitted:   November 20, 2012            Decided:   November 29, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn E. Reed-Smith, Appellant Pro Se.   Carlos C. Johnson,
Kenneth William Nettles, Jr., LYLES DARR & CLARK, LLP,
Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carolyn      E.    Reed-Smith      appeals     the    district      court’s

order denying relief on her civil action alleging retaliation

and race and sex discrimination claims under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2003 & Supp. 2012), and violations of several

other     federal   statutes        and   constitutional         provisions.       The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                             The

magistrate      judge    recommended       that      the   district     court    grant

Defendant’s motion for summary judgment and decline to exercise

supplemental jurisdiction over any remaining claims for relief

asserted under state law.               While represented by counsel, Reed-

Smith      filed        objections        to      the       magistrate          judge’s

recommendations.        The district court adopted the recommendations

and denied relief to Reed-Smith.

            A    counseled         litigant    who    fails      to   file   specific

written     objections        to    a   magistrate      judge’s       recommendations

waives her right to appellate review of a district court order

adopting the recommendations.              Wright v. Collins, 766 F.2d 841,

845 (4th Cir. 1985) (noting the “general rule that a party who

fails to object to a magistrate[] [judge’s] report is barred

from appealing the judgment of a district court adopting the

magistrate[] [judge’s] findings”); see United States v. Benton,

                                           2
523   F.3d    424,   428    (4th   Cir.   2008)   (holding    that      a    “general

objection” to a magistrate judge’s finding is insufficient to

preserve a claim for appellate review).                 Reed-Smith has waived

her right to appellate review of the district court’s order by

failing to file specific objections to the magistrate judge’s

recommendations. *

             Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal     contentions      are   adequately     presented    in   the       materials

before    this   court     and   argument     would   not   aid   the   decisional

process.

                                                                             AFFIRMED




      *
       On appeal, Reed-Smith appears to contend that we should
exercise our discretion to permit her appeal under the so-called
“interests of justice” exception to the waiver rule recognized
by the Supreme Court. Thomas v. Arn, 474 U.S. 140, 155 (1985).
However, because Reed-Smith does not suggest any reason for
excusing the failure of her counsel to file specific objections
to the magistrate judge’s recommendations, no “interests of
justice” exception is warranted in this case.



                                          3